FEDERICI, District Judge (concurring in part and dissenting in part). I concur in all parts of the opinion of Justice McGHEE except the part in which he holds invalid what he considers the objectionable part of Section 21 of the contract, and that part of the contract placing a limitation on the delivery of water to 160 acres of land. I concur with Chief Justice SADLER wherein he holds in his opinion that the 160 acre limitation is valid. However, I further believe that all ■of Section 21 of the contract is valid. I am of the opinion the entire Contract is valid; consequently in so far as Justice McGHEE’S opinion and Chief Justice SADLER’S opinion hold any portions of said Contract invalid, I dissent therefrom. Order Approving Amendatory Contract Submitted by Appellee. SADLER, Chief Justice. The appellee, Middle Rio Grande Conservancy District, acting by and through its attorneys, Martin A. Threet and D. A. Mac-pherson, Jr., pursuant to a Motion filed herein on May 28, 1953, to withhold issuance of mandate herein until appellee could submit to this Court an amendatory contract eliminating the objectionable language contained in Section 21 of that certain Contract dated September 24, 1951, between United States of America and Middle Rio Grande Conservancy District, which this Court held illegal and void in its Opinion filed herein May 11, 1953, now having filed herein its document entitled “Presentation of Amendatory Contract for the Consideration of the Court” from which it appears as alleged, that: “That the United States of America on the 19th day of June, 1953, made, executed and delivered to Appellee an Amendatory Contract between the United States of America and the Middle Rio Grande Conservancy District, eliminating the objectionable language, which has heretofore been held illegal and void by this Honorable Court in its Opinion, herein, dated May 11, 1953, for consideration by the Board of Directors of Appellee, Middle Rio Grande Conservancy District; “That on June 23, 1953, the Board of Directors of Appellee, Middle Rio Grande Conservancy District, duly approved such Amendatory Contract and authorized its execution by the President of the Board of Directors and Secretary of the Middle Rio Grande Conservancy District, as shown by a duly certified photostatic copy of such Amendatory Contract, together with a duly executed copy of the Resolution of the Board of Directors of Appellee, Middle Rio Grande Conservancy District, attached hereto, marked Exhibit ‘A’ and made a part hereof.” And it further appearing from photostatic copy of such Amendatory Contract and a duly executed copy of the Resolution of the Board of Directors of appellee, Middle Rio Grande Conservancy District, attached to said Presentation of Amendatory Contract that United States of America and Middle Rio Grande Conservancy District have amended their existing contract No. 17r-423,' dated September 24, 1951, to conform to the opinion of this Court filed herein May 11, 1953, by deleting the objectionable portion of the original contract found in Article 21 thereof reading, as follows : “Should any assessment or assessments required by the terms of this contract and levied against any tract of land or water user in the District be judicially determined to be irregular or void or the District or its officers be enjoined or restrained from making or collecting any assessments upon such land as provided for herein, then such tract or water user shall have no right to any of the benefits of this contract and no water made available through the works constructed or rehabilitated by the United States hereunder shall be delivered to or for such tract of land or water user.” But affirming that with the exception of the above deletion said Article 21 and all remaining provisions of the repayment contract dated September 24, 1951, shall remain in full force and effect; And it further appearing that the said attorneys for appellee have served Hannett and Hannett, attorneys for appellant, with a copy of said document and attached exhibits entitled “Presentation of Amenda-tory’Contract” and that said attorneys for appellant have announced their intention of not further appearing herein and that the cause could proceed to issuance of mandate without further notice to them and the Court being fully advised in the premises, and for good cause existing, It is ordered that said Amendatory Contract be and the same is hereby approved and the objectionable language hereinabove quoted from Article 21 of the contract dated September 24, 1951, above mentioned, is deleted therefrom and the said contract of September 24, 1951, as thus amended by deletion should be and is along with said Amendatory Contract in all respects ratified, approved and confirmed and mandate herein should issue accordingly. It Is So Ordered. McGHEE, COMPTON and LUJAN, JJ., and FEDERICI, District Judge, concur.